DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Examiner notes the following claim limitations have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
“means for securing said clip tab and the edge face of said plate” as recited in claim 1, lines 6-7
“means for securing the two brackets and a face portion of said plate” as recited in claim 1, lines 13-14
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the edge face" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-20 are also rejected because they depend from claim 1.
Claim 1 recites the limitation "the same straight line" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the opposite faces" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the face" in line 27.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the axes of the four holes" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the two brackets" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the two brackets" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the axes of the four holes" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the two brackets" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the axes of the four holes" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the two brackets" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the axes of the four holes" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the two brackets" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the axes of the four holes" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the two brackets" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the axes of the four holes" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the two brackets" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the axes of the four holes" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the two brackets" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the axes of the four holes" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the two brackets" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the axes of the four holes" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose or suggest the claimed element for producing a vascular clip, and in particular an element with two identical brackets secured to a flat face portion of a plate of the clip having the claimed relative thicknesses “Ep” of each bracket and four times “Ep” for the face portion width.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for prior art that shows the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J SEVERSON whose telephone number is (571)272-3142.  The examiner can normally be reached on Monday-Friday 5:30-2:00 central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/Ryan J. Severson/Primary Examiner, Art Unit 3771